Citation Nr: 0602942	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-08 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, from 
November 6, 2000, to January 9, 2001, for residuals, back 
injury with lumbar strain and sacroiliac dysfunction, status 
post microdiskectomies of L4 and L5, on the left.

2.  Entitlement to a rating in excess of 40 percent, from May 
1, 2001, for residuals, back injury with lumbar strain and 
sacroiliac dysfunction, status post microdiskectomies of L4 
and L5, on the left.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

It is noted that in April 2004, the RO denied entitlement to 
individual unemployability.  With respect to that rating 
action, a timely notice of disagreement is not of record; 
accordingly, this matter is not before the Board.

In April 2005, the veteran submitted a claim of entitlement 
to service connection for bilateral radiculopathy of the 
lower extremities.  The claim is referred to the RO for 
appropriate development.

In April 2005, the veteran appeared at the RO and testified 
before the undersigned Acting Veterans Law Judge, who is the 
Acting Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to       38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  From November 6, 2000, to January 9, 2001, the service-
connected lumbar spine disability was manifested by low back 
and left leg pain and mild disc herniation at L4 on the left.  

3.  From November 6, 2000, to January 9, 2001, the service-
connected lumbar spine disability did not produce more than a 
moderate limitation of lumbar spine motion or a moderate 
intervertebral disc syndrome.  It did not approximate a 
severe limitation of lumbar spine motion, a severe 
intervertebral disc syndrome, or a severe lumbosacral strain.  

4.  The service-connected back disorder is no more than 
severe and does not approximate a pronounced intervertebral 
disc syndrome.  

5.  The veteran's spine is not ankylosed, nor is the veteran 
bedridden or required to use long leg braces or a back brace.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent, from 
November 6, 2000, to January 9, 2001, for residuals, back 
injury with lumbar strain and sacroiliac dysfunction, status 
post microdiskectomies of L4 and L5, on the left, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.14, 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Codes 5291, 5292, 5293, 5295 (prior to September 
26, 2003).

2.  The criteria for a rating in excess of 40 percent, from 
May 1, 2001, for residuals, back injury with lumbar strain 
and sacroiliac dysfunction, status post microdiskectomies of 
L4 and L5, on the left, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5285-5294 (effective through 
September 25, 2003), Diagnostic Code 5293 (effective from 
September 23, 2002 and reclassified to 5243 effective 
September 26, 2003), Diagnostic Codes 5235-5243 (effective 
September 26, 2003, including reclassification of Diagnostic 
Codes 5285-5295).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000. Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Review of the VCAA 
notice letters of June 2001, July 2002, and January 2004 
disclose that they complied with all the requirements as 
described by the Court.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder. VA records have 
been obtained.  There is no reasonable possibility that 
further assistance would aid in substantiating the claims.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) for the holding 
that VCAA does not apply where there is extensive factual 
development, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that further assistance would aid in substantiating claim].

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.

II. Legal Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

There was a change in the rating criteria during the pendency 
of this claim.  Generally, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005).  A review of the 
record demonstrates that the RO considered the old and new 
criteria for rating disabilities of the spine, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Prior to September 26, 2003, a limitation of lumbar spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5292 (2003).  

Prior to September 23, 2002, an intervertebral disc syndrome, 
postoperative, cured, was rated as 0 percent disabling 
(noncompensable).  A 10 percent rating was assigned where the 
condition was mild.  A 20 percent rating was granted for a 
moderate condition with recurring attacks.  A 40 percent 
rating required a severe condition with recurring attacks and 
intermittent relief.  The highest rating assignable under 
this code was 60 percent which required a pronounced 
condition with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. Part 4, Code 5293 (2003).  

Prior to September 26, 2003, a lumbosacral strain was rated 
as 0 percent disabling (noncompensable) if there were slight 
subjective symptoms only.  A 10 percent rating required 
characteristic pain on motion.  A 20 percent rating required 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  The next 
higher rating, and the maximum rating under this code, was 40 
percent, which required a severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
Part 4, Code 5295 (2003).  

Effective September 23, 2002, an intervertebral disc syndrome 
could be rated based on incapacitating episodes.  The rating 
code defined an incapacitating episode as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. Part 4, Code 5243 (2005).  It is not 
claimed, nor does the evidence show that a physician 
prescribed bed rest to treat the disc syndrome.  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
will be rated as 30 percent disabling;
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  
Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  
Note (4): Round each range of motion measurement to the 
nearest five degrees.  
Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  
38 C.F.R. § 4.71a, Codes 5235-5243 (2005).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2005).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2005).  

III. Factual Background and Analysis

In January 1993, the RO held that service connection was 
warranted for residuals, back injury with lumbar strain and 
sacroiliac dysfunction.  The current claim on appeal, for an 
increased disability rating, was received in May 2001.

November 6, 2000 to January 9, 2001

Looking to the period from November 6, 2000 to January 9, 
2001, it is noteworthy that, in November 2000, the veteran 
submitted to a private neurological examination; his 
complaints included tingling and pain in the left lower 
extremity, and back pain.  Physical examination revealed low 
back and left leg pain of uncertain etiology, and mild far 
lateral disc herniation L4 left of uncertain significance.  
An associated bone scan revealed a tiny focus of increased 
activity at the right posterior rib, possibly relating to 
prior trauma, and a small lesion in the right femoral neck.  
Otherwise, it was an unremarkable radionuclide bone scan and 
pelvis.  An electromyography report revealed mildly 
diminished peroneal amplitudes considering the veteran's age. 

Giving full credence to the private physician's findings, 
they support no more than a 20 percent rating for this 
period.  The rating criteria for an intervertebral disc 
syndrome, in effect at the time, provided a 20 percent 
evaluation where there was a moderate condition with 
recurring attacks.  The next higher rating, 40 percent, 
required a severe condition with recurring attacks and 
intermittent relief.  However, the private physician 
consistently described the veteran's condition as mild.  
There was no competent evidence of the severe condition 
required for a higher evaluation.  Looking to the criteria 
for a 60 percent evaluation, the Board finds that there is no 
competent evidence of persistent symptoms compatible with 
sciatic neuropathy with characteristic pain, demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc.  Thus, a 
higher rating was not warranted under the criteria for an 
intervertebral disc syndrome.  38 C.F.R. Part 4, Code 5293.  

Looking to alternate ratings, there is no competent evidence 
of a limitation of lumbar spine motion which would have 
approximated the next higher, 40 percent rating.  38 C.F.R. 
Part 4, § 4.7, Code 5292.  

Considering the criteria for rating a lumbosacral strain, the 
20 percent rating was appropriate if there was muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The next higher rating, 
and the maximum rating under this code, was 40 percent, which 
required a severe disability with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  There is no competent 
evidence that any of these requirements were met.  38 C.F.R. 
Part 4, Code 5295.  

While the veteran may feel that the disability warrants a 
higher rating, the medical evidence from trained 
professionals provides more probative evidence as to whether 
the criteria for a higher rating have been met.  Here, the 
private physician's report provides the preponderance of 
evidence and it describes a disability which does not exceed 
any applicable criteria for a higher rating.  

January 9, 2001

In January 2001, the veteran underwent microdiskectomies L-4 
and L-5, left, for suspected symptomatic disk herniations L-4 
and L-5 with radiculopathy, left leg.  In February 2001, the 
veteran underwent an MRI of the lumbar spine.  As to the L5-
S1 disc, there was mild disc desiccation.  There was no 
evidence of bulge, protrusion, or spinal stenosis.  There 
were hypertrophic facet joint changes present.  The facet on 
the left appeared slipped forward and this resulted in some 
left-sided foraminal stenosis.  There appeared to be some 
impingement on the left exiting nerve root.  As to the L4-5 
disc, there was also disc desiccation.  There was a broad 
based disc bulge more prominent in the left paracentral and 
far left lateral aspect; this indented the thecal sac and 
effaced the left lateral recess and coupled with hypertrophic 
facet joint changes and some forward subluxation of the facet 
resulting in left-sided foraminal stenosis.  There was no 
evidence of spinal stenosis.  As to L1-2, L2-3, and L3-4, the 
discs were intact, with normal contour, signal and height.  
There was no evidence of disc bulge, protrusion, or spinal 
stenosis.  

From May 1, 2001 to September 26, 2003

The veteran was rated as 100 percent disabled from January 9, 
2001 to May 1, 2001, based on surgery and convalescence.  A 
40 percent rating was assigned effective May 1, 2001.  The 40 
percent rating is the maximum schedular rating assignable 
under the rating criteria, in effect prior to September 26, 
2003, for limitation of lumbar spine motion or for a 
lumbosacral strain.  A higher rating could only be assigned 
if the criteria for a pronounced intervertebral disc syndrome 
were met.  A pronounced intervertebral disc syndrome, ratable 
at 60 percent, required persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  With these criteria in mind, the Board 
has reviewed the medical findings from May 1, 2001 to 
September 26, 2003.  

On the June 2001 VA examination, the veteran's subjective 
complaints included chronic low back pain and muscle spasms.  
His disability was reportedly exacerbated by extended periods 
of standing, sitting, or walking.  Physical examination 
revealed that the veteran ambulated with an unremarkable gait 
pattern.  He was able to stand erect and he had a well-healed 
surgical scar in the midline of the lower back region.  No 
palpable muscle spasm was noted.  He did have tenderness to 
palpation of the left paravertebral region extending down 
into the left sacroiliac joint region.  Flexion was to 60 
degrees and extension was to 20 degrees.  He had 25 degrees 
of right lateral bending and 10 degrees of left lateral 
bending.  He had pain on motion, particularly with extension 
and left lateral bending.  He had full strength in the lower 
extremities and he was able to heel and toe walk.  Reflexes 
and sensation were intact in the lower extremities.  The 
sitting straight leg test was negative for radicular 
complaints.  He did have some pain secondary to stretching of 
the hamstrings.  The examiner's impression was service-
connected residuals of a back injury with history of lumbar 
strain and sacroiliac dysfunction; and status post L4-5 and 
L5-S1 lumbar laminectomy and diskectomy.  As to the DeLuca 
provision, the examiner noted that there was pain on range of 
motion testing and that certainly pain would further limit 
the functional ability and flare up with increased use.  It 
was not, however, feasible to attempt to express any of this 
in terms of additional limitation of motion as these matters 
could not be determined with any degree of medical certainty.

The Board notes that although the veteran complained of 
spasms, the examiner was not able to demonstrate spasms, as 
required for the 60 percent rating.  Further, the ankle jerk, 
a deep tendon reflex, was not absent.  Rather, the reflexes 
and sensation were intact in the lower extremities.  Also, 
the sitting straight leg test was negative for radicular 
complaints, indicating no sciatic neuropathy.  The entire 
neurologic picture here provides competent evidence that the 
veteran did not have the neurological findings appropriate to 
a 60 percent rating.  

In April 2001, the veteran presented for private treatment 
with complaints of back, left buttock, and hip pain and 
spasms; however, these conditions had improved since his 
microdiskectomies.  In April 2002, the veteran was reportedly 
still experiencing low back pain and occasional pain that 
radiated to his left hip.  

In September 2002, the veteran was scheduled for an 
additional VA examination.  The veteran reported a history of 
back pain and muscle spasms, which extended down into the 
buttock, but not the legs.  Physical examination revealed 
that the veteran ambulated slowly and stiffly.  There was no 
visible palpable spasm present, but there was tenderness to 
palpation in the midline of the lumbar region and also in the 
left lumbar area extending down into the left buttocks 
region.  Flexion was to 30 degrees and extension was to 15 
degrees.  Right lateral bending was to 20 degrees and left 
lateral bending was to 5 degrees.  He had pain on all range 
of motion testing, in particular with left lateral bending.  
Neurological examination revealed no focal strength deficits.  
He was able to satisfactorily toe walk, but could not heel 
walk due to pain.  Reflexes and sensation were intact in the 
lower extremities.  On supine straight leg testing, elevation 
of the leg caused stretching-type pain in the hamstrings, but 
no true radicular pain.  Elevation of the right leg was 
negative for back or radicular pain.  The veteran was 
diagnosed as having service-connected residuals of back 
injury with history of lumbar strain and sacroiliac 
dysfunction; and status post L4-5 and L5-S1 lumbar 
laminectomy and discectomy.  As to the DeLuca provision, the 
examiner noted that there was pain on range of motion testing 
and that certainly pain would further limit the functional 
ability and flare up with increased use.  It was not, 
however, feasible to attempt to express any of this in terms 
of additional limitation of motion as these matters could not 
be determined with any degree of medical certainty.   The 
examiner also stated that upon review of the records, since 
the veteran was released to return to work on April 9, 2001, 
it would appear that the veteran's convalescence extended 
through April 9, 2001.  

Here again, the trained medical professional provided 
evidence that spasm was not present.  Neurological 
examination revealed no focal strength deficits.  The ankle 
jerk reflexes were not absent.  Instead, reflexes and 
sensation were intact in the lower extremities.  On supine 
straight leg testing, elevation of the leg caused stretching-
type pain in the hamstrings, but no true radicular pain.  
Elevation of the right leg was negative for back or radicular 
pain.  These findings indicate that the veteran did not have 
true sciatic neuropathy.  Once again, the entire neurologic 
picture here provides competent evidence that the veteran did 
not have the neurological findings appropriate to a 60 
percent rating.  

In October 2002, the veteran complained off low back pain 
that radiated down his left lower extremity.  Physical 
examination revealed weakness and pain in the left lower 
extremity down to his toes.  The veteran had difficulty 
walking on his heels.  He could only flex forward 10 degrees.  
Straight leg testing revealed significant hamstring tightness 
on the left.  The examiner's impression was recurrent L4-L5 
disc or possible scar tissue.  

In November 2002, the veteran continued to experience 
radicular symptoms on the left and he was diagnosed as having 
post laminectomy syndrome.  

In December 2002, the veteran had a 50 percent loss of lumbar 
flexion and extension.  He had a 75 percent loss of lumbar 
side bending left; side bending to the right was within 
functional limits.  Spring testing was positive over L4-5 
segments.  

Upon neurological consultation, in February 2003, the veteran 
was revealed to have mild to moderate tenderness with 
increased tone in the left paravertebral lumbar musculature.  
Straight leg testing was negative, bilaterally.  Range of 
motion testing was limited by pain.  

Upon examination in April 2003, the veteran had an irregular 
antalgic gait and straight leg raising test was positive on 
the left.  As to his lumbar spine, there was a positive 
spring at L3 and L4 with bilateral paraspinous muscle 
spasticity and scattered myofascial trigger points.  He had 
rather significant tenderness about the lumbar facets, which 
was exacerbate d by extension, lateral bending, and rotation.  

These medical notations show some neurologic deficits, but 
there is nothing which would surpass the deficits associated 
with a severe intervertebral disc syndrome, rated as 40 
percent disabling.  The evidence shows that the veteran did 
not have the pronounced deficits associated with a 60 percent 
evaluation.  

Effective September 26, 2003

The rating criteria changed effective September 26, 
2003.  Under the new criteria, a 40 percent rating was 
assigned if forward flexion of the thoracolumbar spine was 30 
degrees or less; or, there was favorable ankylosis of the 
entire thoracolumbar spine.  The next higher rating was 50 
percent, which required unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating could be assigned 
for unfavorable ankylosis of the entire spine.  However, in 
this case, the medical findings establish that the veteran 
does not have ankylosis (bony fixation) of the spine.  The 
following reports provide a preponderance of evidence which 
show that the disability does not meet the new criteria for a 
higher evaluation.  

In December 2003, the veteran was scheduled for an additional 
VA examination.  Upon examination, the veteran moved slowly 
about the room.  He was able to stand erect.  There was no 
visible or palpable spasm of the back, but there was 
generalized tenderness to palpation across the lower back.  
He also had pain directly over the left sacroiliac joint 
region.  Flexion was to 35 degrees and extension was to 25 
degrees.  Right lateral bending was to 20 degrees and left 
lateral bending was to 10 degrees.  All movements were slow 
and guarded with associated pain on motion.  There was no 
additional limitation of motion noted with repetitive motion.  
Neurological examination revealed 4/5 strength of the left 
extensor hallucis longus; otherwise, there were no other 
focal strength deficits noted.  Reflexes and sensation were 
intact.  The veteran was diagnosed as having service-
connected residuals of back injury with history of lumbar 
strain and sacroiliac dysfunction, and status post L4-5 and 
L5-S1 lumbar laminectomy and diskectomy for lumbar 
radiculopathy.  The examiner also noted that the veteran was 
not requesting service connection for a left hip disability, 
rather he was describing his left leg radiculopathy.  

In December 2004, the veteran underwent an implantation of 
permanent intraspinal neurostimulator leads.  Accordingly, 
the veteran was scheduled for an additional VA examination in 
March 2005.  The veteran's subjective complaints included low 
back pain, and intermittent numbness and weakness, mainly on 
the left side.  He did not require assistive devices to 
ambulate.  Physical examination revealed flexion to 30 
degrees and extension to 15 degrees.  Left lateral flexion 
was to 20 degrees and left lateral rotation was to 30 
degrees.  Right lateral rotation was to 30 degrees. There was 
no additional limitation of motion with repetitive motion.  
Sensory and motor examinations were normal.  He had good 
muscle strength and tone.  Deep tendon reflexes were 1+, 
bilaterally.  Lasegue's sign was markedly positive at 30 
degrees, bilaterally.  X-rays of the lumbar spine revealed no 
acute bony process; stimulator electrodes were present.  The 
veteran was diagnosed as having residuals of a back injury 
with lumbar strain, sacroiliac dysfunction with severe pain 
syndrome; and post-operative L4-5 and L5-S1 lumbar 
laminectomy and discectomy.  

In April 2005, the veteran appeared at the RO and testified 
before the undersigned Acting Veterans Law Judge.  The 
veteran testified that he experiences constant pain in his 
lower back; however, the spinal cord simulator has been 
effective in reducing the pain in his left leg.  He stated 
that he rarely experiences right left symptomatology; when, 
he does it usually manifests itself as numbness and tingling.  
He rarely experiences pain on the right side.  

In conclusion, the medical reports provide the most probative 
evidence to determine whether the service-connected back 
disability meets any applicable criteria for a higher 
evaluation.  Here, they provide a preponderance of evidence 
which establishes that the service-connected back disability 
did not produce the neurologic deficits required for a higher 
rating under the old criteria or the ankylosis required for a 
higher rating under the new criteria.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 20 percent, from 
November 6, 2000, to January 9, 2001, for residuals, back 
injury with lumbar strain and sacroiliac dysfunction, status 
post microdiskectomies of L4 and L5, on the left, is denied.

Entitlement to a rating in excess of 40 percent, from May 1, 
2001, for residuals, back injury with lumbar strain and 
sacroiliac dysfunction, status post microdiskectomies of L4 
and L5, on the left, is denied.



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


